Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 6/21/2022.
Claims 1-26 are pending.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
Response to Arguments and Amendments
Applicant's arguments filed on 6/21/2022  have been fully considered but they are not persuasive for the following reasons:
Applicant’s main argument is that  “For example, the applied documents, whether viewed alone or in combination, do not teach or even suggest all the elements of the rejected claims. As indicated above, it is disagreed that motivation to combine exists, nonetheless, even assuming for the sake of argument that it did, still elements are missing and the claim rejections are therefore improper. For example, at least the following claim limitations “dynamically determining, at a control plane, one or more query-related rate-limiting parameters based at least in part on one or more query-related structural features and based at least in part on one or more parameters obtained from the endpoint, wherein the endpoint comprises an origin server, and wherein the one or more parameters obtained from the endpoint comprises at least one processor and/or memory usage parameter, filtering at a proxy one or more queries designated to be handled by the endpoint based at least in part on the one or more control plane-determined query-related rate-limiting parameters” are missing from Zhao, Duca, Puri and/or Nadig.” (Argument 1, pages 9-12); “Thus, as seen in the example passages recited above, the specification of the present patent application describes example embodiments in which “filtering” comprises preventing particular queries designated to be handled by a particular endpoint from being processed by the particular endpoint. Assignee respectfully submits that the Examiner's contention that “selecting application server 116 as the endpoint” as described in Puri amounts to a description of “filtering...one or more queries designated to be handled by the endpoint” can only be supported by an unreasonably broad interpretation of claimed subject matter in light of the specification.” (Argument 2, page 13-17); “Thus, Assignee respectfully submits that Puri discloses the use of CPU load and memory capacity usage, for example, to load-balance query handling (e.g., by selecting particular application servers to handle particular queries), and does not disclose utilizing processor and/or memory usage parameters to determine rate-limiting parameters to filter queries designated to be handled by a particular endpoint, for example.” (Argument 3, pages 18-19)
Examiner respectfully disagrees with the above arguments. 
In response to Applicant’s Argument 1, it is noted that Zhao teaches a method of managing an endpoint, the endpoint capable of handling one or more queries formulated in a particular query language, the method comprising (computer implemented method in a system comprising processor, wherein the processor executes instructions stored in non-transitory computer readable storage medium, par. 0006, 0048-0056):
dynamically determining, at a control plane, one or more query-related rate-limiting parameters based at least in part on one or more query-related structural features (Fig. 1B, 5A, 5B, par. 0032-0034, 0043, 0044, dynamically determining requests at Pattern Discovery Module 160, including query related to rate of requests or rate of processing servers 110); 
filtering at a proxy one or more queries designated to be handled by the endpoint based at least in part on the one or more control plane-determined query-related rate-limiting parameters (Fig. 1B, 5A, 5B, par. 0024, 0031-0033, 0044, filter requests based on Pattern Discovery Module 160), wherein the control plane, the proxy, and the endpoint comprise separate logical entities (Fig. 1B, 5A, 5B, par. 0024, separate logical entities such as Pattern Discovery Module 160, Filter 165 and Servers 110); and 
permitting the endpoint to handle any remaining queries after filtering at the proxy (Fig. 1B, 5A, 5B, par. 0024, 0031-0033, 0044, filtering and permitting requests based on Pattern Discovery Module 160, wherein permitted requests are processed at Servers 110).
However, Zhao does not explicitly teach wherein the control plane, the proxy and the endpoint comprise separate network addressable devices as claimed.
Duca teaches wherein the control plane, the proxy and the endpoint comprise separate network addressable devices (Fig. 1, par. 0086-88, 0101, 0121; control plane:  “client application 123” on client devices or blackbox devices such as a firewall, router, bridge, and the like that is installed or otherwise resides on a network server (company sever for example) serving the users 105; proxy: proxy servers 125; endpoint: application servers 135 of the destination website 130; separate network addressable devices using IP addresses)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao with the teaching of Duca because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Duca would allow Zhao to “,,,to filter internet traffic between one or more users and the internet… If a website query is determined to be on the whitelist, the one or more proxy servers pass the approved internet traffic to the internet so that the client device receives the website URL and content thereof corresponding to the internet traffic, otherwise the request is blocked and access denied” (Duca, par. 0044-0046)
However, the combination of Zhao and Duca does not explicitly teach based at least in part on one or more parameters obtained from the endpoint, wherein the endpoint comprises an origin server, and wherein the one or more parameters obtained from the endpoint comprises at least one processor and/or memory usage parameter as claimed.
Puri teaches based at least in part on one or more parameters obtained from the endpoint, wherein the endpoint comprises an origin server, and wherein the one or more parameters obtained from the endpoint comprises at least one processor and/or memory usage parameter (par. 0011, 0015, 0031, 0039-0040, 0054, 0056, performing filtering by selecting application server 116 as the endpoint to process queries, based on CPU utilization thresholds, memory utilization thresholds, network utilization thresholds, connection thresholds, thresholds numbers of connections per second, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Zhao and Duca with the teaching of Puri because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Puri would allow combination of Zhao and Duca to “provide the ability to route connection requests intelligently amongst application servers in a load-balanced, data center environment. Compared with conventional load balancing, embodiments provide faster responses to client requests, fewer dropped connections, fewer timeouts, and so forth” (Puri, par. 0011-0013)
In response to Applicant’s Argument 2, it is noted that Zhao teaches the features filtering at a proxy one or more queries designated to be handled by the endpoint based at least in part on the one or more control plane-determined query-related rate-limiting parameters (Fig. 1B, 5A, 5B, par. 0024, 0031-0033, 0044, filter requests based on Pattern Discovery Module 160), wherein the control plane, the proxy, and the endpoint comprise separate logical entities (Fig. 1B, 5A, 5B, par. 0024, separate logical entities such as Pattern Discovery Module 160, Filter 165 and Servers 110); and 
permitting the endpoint to handle any remaining queries after filtering at the proxy (Fig. 1B, 5A, 5B, par. 0024, 0031-0033, 0044, filtering and permitting requests based on Pattern Discovery Module 160, wherein permitted requests are processed at Servers 110).
Further, Puri teaches based at least in part on one or more parameters obtained from the endpoint, wherein the endpoint comprises an origin server, and wherein the one or more parameters obtained from the endpoint comprises at least one processor and/or memory usage parameter (par. 0011, 0015, 0031, 0039-0040, 0054, 0056, performing filtering by selecting application server 116 as the endpoint to process queries, based on CPU utilization thresholds, memory utilization thresholds, network utilization thresholds, connection thresholds, thresholds numbers of connections per second, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Zhao and Duca with the teaching of Puri because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Puri would allow combination of Zhao and Duca to “provide the ability to route connection requests intelligently amongst application servers in a load-balanced, data center environment. Compared with conventional load balancing, embodiments provide faster responses to client requests, fewer dropped connections, fewer timeouts, and so forth” (Puri, par. 0011-0013). Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s Argument 3, it is noted that Puri teaches based at least in part on one or more parameters obtained from the endpoint, wherein the endpoint comprises an origin server, and wherein the one or more parameters obtained from the endpoint comprises at least one processor and/or memory usage parameter (par. 0011, 0015, 0031, 0039-0040, 0054, 0056, performing filtering by selecting application server 116 as the endpoint to process queries, based on CPU utilization thresholds, memory utilization thresholds, network utilization thresholds, connection thresholds, thresholds numbers of connections per second, and so forth).
Specifically, since the server or endpoint received query based on CPU utilization thresholds, memory utilization thresholds, network utilization thresholds, connection thresholds, thresholds numbers of connections per second, and so forth, query that does not meet the requirement will not be received by the server. This is a filtering process for the query.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Zhao and Duca with the teaching of Puri because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Puri would allow combination of Zhao and Duca to “provide the ability to route connection requests intelligently amongst application servers in a load-balanced, data center environment. Compared with conventional load balancing, embodiments provide faster responses to client requests, fewer dropped connections, fewer timeouts, and so forth” (Puri, par. 0011-0013)


For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-18, 20-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160381048 to Zhao et al. (hereinafter “Zhao”), U.S. Patent Application Publication No. 20180020002 to Duca et al. (hereinafter “Duca”), and further in view of U.S. Patent Application Publication No. 20170163724 to Puri et al. (hereinafter “Puri”).
As to claim 1, Zhao teaches a method of managing an endpoint, the endpoint capable of handling one or more queries formulated in a particular query language, the method comprising (computer implemented method in a system comprising processor, wherein the processor executes instructions stored in non-transitory computer readable storage medium, par. 0006, 0048-0056):
dynamically determining, at a control plane, one or more query-related rate-limiting parameters based at least in part on one or more query-related structural features (Fig. 1B, 5A, 5B, par. 0032-0034, 0043, 0044, dynamically determining requests at Pattern Discovery Module 160, including query related to rate of requests or rate of processing servers 110); 
filtering at a proxy one or more queries designated to be handled by the endpoint based at least in part on the one or more control plane-determined query-related rate-limiting parameters (Fig. 1B, 5A, 5B, par. 0024, 0031-0033, 0044, filter requests based on Pattern Discovery Module 160), wherein the control plane, the proxy, and the endpoint comprise separate logical entities (Fig. 1B, 5A, 5B, par. 0024, separate logical entities such as Pattern Discovery Module 160, Filter 165 and Servers 110); and 
permitting the endpoint to handle any remaining queries after filtering at the proxy (Fig. 1B, 5A, 5B, par. 0024, 0031-0033, 0044, filtering and permitting requests based on Pattern Discovery Module 160, wherein permitted requests are processed at Servers 110).
However, Zhao does not explicitly teach wherein the control plane, the proxy and the endpoint comprise separate network addressable devices as claimed.
Duca teaches wherein the control plane, the proxy and the endpoint comprise separate network addressable devices (Fig. 1, par. 0086-88, 0101, 0121; control plane:  “client application 123” on client devices or blackbox devices such as a firewall, router, bridge, and the like that is installed or otherwise resides on a network server (company sever for example) serving the users 105; proxy: proxy servers 125; endpoint: application servers 135 of the destination website 130; separate network addressable devices using IP addresses)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao with the teaching of Duca because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Duca would allow Zhao to “,,,to filter internet traffic between one or more users and the internet… If a website query is determined to be on the whitelist, the one or more proxy servers pass the approved internet traffic to the internet so that the client device receives the website URL and content thereof corresponding to the internet traffic, otherwise the request is blocked and access denied” (Duca, par. 0044-0046)
However, the combination of Zhao and Duca does not explicitly teach based at least in part on one or more parameters obtained from the endpoint, wherein the endpoint comprises an origin server, and wherein the one or more parameters obtained from the endpoint comprises at least one processor and/or memory usage parameter as claimed.
Puri teaches based at least in part on one or more parameters obtained from the endpoint, wherein the endpoint comprises an origin server, and wherein the one or more parameters obtained from the endpoint comprises at least one processor and/or memory usage parameter (par. 0011, 0015, 0031, 0039-0040, 0054, 0056, performing filtering by selecting application server 116 as the endpoint to process queries, based on CPU utilization thresholds, memory utilization thresholds, network utilization thresholds, connection thresholds, thresholds numbers of connections per second, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Zhao and Duca with the teaching of Puri because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Puri would allow combination of Zhao and Duca to “provide the ability to route connection requests intelligently amongst application servers in a load-balanced, data center environment. Compared with conventional load balancing, embodiments provide faster responses to client requests, fewer dropped connections, fewer timeouts, and so forth” (Puri, par. 0011-0013)
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Zhao, Duca and Puri teaches the method of claim 1, wherein the filtering at the proxy the  one or more queries designated to be handled by the endpoint comprises filtering at the proxy one or more queries designated to be handled by the endpoint substantially in accordance with the one or more control plane-determined query-related rate-limiting parameters  (Fig. 1B, 5A, 5B, par. 0024, 0031-0033, 0044, filter requests based on Pattern Discovery Module 160) and in accordance with one or more externally-specified rate-limiting policies (Fig. 1B, 5A, 5B, par. 0024, 0034, 0043, additionally or externally specified rate limiting such as Server Latency Module 170 for Request Queue 175).
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Zhao, Duca and Puri teaches the method of claim 1,  wherein the dynamically determining, at the control plane, the one or more query-related rate-limiting parameters further includes dynamically determining, at the control plane (Fig. 1B, 5A, 5B, par. 0032-0034, 0043, 0044, dynamically determining requests at Pattern Discovery Module 160, including query related to rate of requests or rate of processing servers 110), the one or more query-related rate-limiting parameters based at least in part on one or more measurements of network usage at the endpoint (par. 0032, 0043, i.e. “The pattern discovery module 160 can examine all the available HTTP header fields in those requests such as the request URL in a request line, User-Agent field, Referer Field, etc. For example, during an attack, the requests from the botnets can target some computationally intensive components of a server 110 and query them repeatedly; sometimes the requests can rotate their User-Agent field from a list of preconfigured user agents; and other times the requests show the same referrer in the Referer Field. All of these can become attack patterns and be discovered by the pattern discovery module 160”).
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Zhao, Duca and Puri teaches the method of claim 1,  , wherein the dynamically determining at the control plane comprises dynamically determining the one or more query-related rate-limiting parameters based at least in part on one or more measurements of network traffic conditions at the endpoint (par. 0032, 0043, i.e. “The pattern discovery module 160 can examine all the available HTTP header fields in those requests such as the request URL in a request line, User-Agent field, Referer Field, etc. For example, during an attack, the requests from the botnets can target some computationally intensive components of a server 110 and query them repeatedly; sometimes the requests can rotate their User-Agent field from a list of preconfigured user agents; and other times the requests show the same referrer in the Referer Field. All of these can become attack patterns and be discovered by the pattern discovery module 160”).
As to claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Zhao, Duca and Puri teaches the method of claim 1, wherein the any remaining queries comprises at least one query, and further comprising, after the filtering, delaying at the proxy the at least one remaining query to be handled at the endpoint so that processing thereof at the endpoint is delayed (Fig. 1B, 5A, 5B, par. par. 0032, 0034, 0036, 0043-0045, delaying query to be handled at the endpoint using Request Queue 175.)
As to claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Zhao, Duca and Puri teaches the method of claim 1, wherein the dynamically determining, at a control plane, the one or more query-related rate-limiting parameters based at least in part on the one or more query-related structural features further includes dynamically determining, at the control plane, the one or more query-related rate-limiting parameters based, at least in part, on one or more measurements of query-related performance (par. 0032, 0034, 0036, 0043-0045, i.e. “If there are requests queued, the DoS mitigation service 120 can determine if the latency (or queueing delays) in processing the requests is above a limit. If the latency is not above the limit, the DoS mitigation service 120 can proceed to 526. If latency is above the limit, the DoS mitigation service 120 can proceed to 523 and optionally alter one or more limits. For example, The DoS mitigation service 120 can monitor the server 110 latency, can estimate how many requests can be handled by the server 110 in a time period (e.g., a second) based on the latency, and can count the number of requests queued to be sent to the server 110. If the queued requests will take the server 110 more than a predetermined time period (e.g., three seconds) to handle, this means that there are too many requests for the server to handle and potentially the server 110 is under attack. The DoS mitigation service 120 can automatically adjust the first and second thresholds used in the filter module 165, the first threshold to drop additional requests from a client and the second threshold to blacklist a client. The DoS mitigation service 120 can monitor the number of requests queued to the server 110. If more and more requests are queued, the two thresholds used in filter module 165 can be both automatically decreased until the queued requests can be handled by the server 110 in the predetermined time period (e.g., three seconds).”).
As to claim 7, the rejection of claim 6 is hereby incorporated by reference, the combination of Zhao, Duca and Puri teaches the method of claim 6, wherein the dynamically determining, at the control plane, the one or more query-related rate-limiting parameters based at least in part on the one or more measurements of query-related performance comprises dynamically determining, at the control plane, the one or more query-related rate-limiting parameters based at least in part on one or more measurements of query-related latency (par. 0032, 0034, 0036, 0043-0045, i.e. “If there are requests queued, the DoS mitigation service 120 can determine if the latency (or queueing delays) in processing the requests is above a limit. If the latency is not above the limit, the DoS mitigation service 120 can proceed to 526. If latency is above the limit, the DoS mitigation service 120 can proceed to 523 and optionally alter one or more limits. For example, The DoS mitigation service 120 can monitor the server 110 latency, can estimate how many requests can be handled by the server 110 in a time period (e.g., a second) based on the latency, and can count the number of requests queued to be sent to the server 110. If the queued requests will take the server 110 more than a predetermined time period (e.g., three seconds) to handle, this means that there are too many requests for the server to handle and potentially the server 110 is under attack. The DoS mitigation service 120 can automatically adjust the first and second thresholds used in the filter module 165, the first threshold to drop additional requests from a client and the second threshold to blacklist a client. The DoS mitigation service 120 can monitor the number of requests queued to the server 110. If more and more requests are queued, the two thresholds used in filter module 165 can be both automatically decreased until the queued requests can be handled by the server 110 in the predetermined time period (e.g., three seconds).”).
As to claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Zhao, Duca and Puri teaches the method of claim 1, wherein the dynamically determining, at the control plane, the one or more query-related rate-limiting parameters includes dynamically determining, at the control plane, the one or more query-related rate-limiting parameters based at least in part on one or more query-related statistical measurements generated at the proxy (par. 0032, 0034, 0036, 0043-0045, i.e. “In 526, if the request matches the current discovered attack pattern, the filter 165 can increase the client matching request counter (CMRC) by 1. In 528, the filter 165 can also blacklist the client 105 if the CMRC is greater than the blacklist limit. In 530, if the CMRC is greater than the filter limit, the filter 165 can filter the request, i.e., prevent the request from being transmitted to the server 110”).
As to claim 9, combination of Zhao, Duca and Puri teaches the method of claim 8. Puri further teaches wherein the dynamically determining, at the control plane, the one or more query-related rate-limiting parameters based at least in part on the one or more query-related statistical measurements generated at the proxy comprises dynamically determining, at the control plane, the one or more query-related rate-limiting parameters based at least in part on the one or more query-related statistical measurements generated at the proxy substantially in real-time (par. 0026, 0027, i.e. “The policies in the policy store 122 may also configure the server identification service 118 to determine trend data. The server identification service 118 may determine from historical data, a current trend in order to predict future capacities on one or more of the host server nodes 114 and/or the application servers 114. Where trend data indicates that a host server node 114 and/or an application server 114 may soon exceed one or more threshold capacity levels, the server identification service 118 may cause another application server 114 to be instantiated, such as on another server node 114. The server identification service 118 may determine one or more application servers 114 to handle a client request based on such health monitoring and trend data. For example, an application server 114 hosted on a host server node that is close to a threshold capacity metric, may be selected to handle a client request if its trend is downward, but may not be selected if it's trend is upward. Other examples are possible without departing from the scope of embodiments.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Zhao and Duca with the teaching of Puri because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Puri would allow combination of Zhao and Duca to “provide the ability to route connection requests intelligently amongst application servers in a load-balanced, data center environment. Compared with conventional load balancing, embodiments provide faster responses to client requests, fewer dropped connections, fewer timeouts, and so forth” (Puri, par. 0011-0013)
As to claim 11, the rejection of claim 1 is hereby incorporated by reference, the combination of Zhao, Duca and Puri teaches the method of claim 1, wherein the filtering at the proxy the  one or more queries designated to be handled by the endpoint comprises filtering at more than one proxy one or more queries to be handled by the endpoint (Fig. 1A, 1B, 5A, 5B, par. 0014-0016, 0024, 0031-0033, 0044, filter requests based on Pattern Discovery Module 160).
 As to claim 12, the rejection of claim 1 is hereby incorporated by reference, the combination of Zhao, Duca and Puri teaches the method of claim 1, wherein the endpoint comprises more than one origin server (Fig. 1A, par. 0014-0016).
Regarding claim 13, 14, 15, 16, 18, 21, is essentially the same as claim 1, 2, 7, 4, 6, 12, respectively, except that it sets forth the claimed invention as an apparatus rather than a method and rejected for the same reasons as applied hereinabove. 
As to claim 20, the rejection of claim 13 is hereby incorporated by reference, the combination of Zhao, Duca and Puri teaches the method of claim 13, wherein the proxy to comprise more than one proxy (Duca, Fig. 1, par. 0086-0088, proxy servers 125.)
Regarding claim 26, is essentially the same as claim 20, except that it sets forth the claimed invention as an article rather than an apparatus and rejected for the same reasons as applied hereinabove. 
Regarding claim 17, 22, 23, 24, is essentially the same as claim 1, 3, 6, 9, respectively, except that it sets forth the claimed invention as an article rather than an apparatus and rejected for the same reasons as applied hereinabove. 
Claims 10, 19 and 25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Duca, Puri, and further in view of U.S. Patent Application Publication No. 20180121026 to Nadig et al. (hereinafter “Nadig”).
As to claim 10, combination of Zhao, Duca and Puri teaches the method of 1. The combination of Zhao, Duca and Puri does not explicitly teach wherein the particular query language comprises GraphQL as claimed.
Nadig teaches wherein the particular query language comprises GraphQL (par. 0049, GraphQL)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Zhao, Duca and Puri with the teaching of Nadig because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Nadig would allow combination of Zhao, Duca and Puri to “provide techniques for rendering user-interface elements based on a variation metamodel included in a response to an API query. The variation metamodel is a construct that allows rules for displaying the requested data to be included in the query response itself. This allows the GUI to handle variability without having a hard-coded template for each possible variation of the rules for presenting the type of data requested” (Nadig, par. 0018)
Regarding claim 19, is essentially the same as claim 10, except that it sets forth the claimed invention as an apparatus rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 25, is essentially the same as claim 10, except that it sets forth the claimed invention as an article rather than an apparatus and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168